

114 S2731 IS: Cape Cod National Seashore Land Exchange Act
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2731IN THE SENATE OF THE UNITED STATESMarch 17, 2016Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of the Interior to carry out a land exchange involving land within the
			 boundary of the Cape Cod National Seashore, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cape Cod National Seashore Land Exchange Act. 2.DefinitionsIn this Act:
 (1)Federal landThe term Federal land means the approximately 1.09 acres of land depicted as tract 22–4556 on the map entitled United States Department of the Interior, National Park Service, Northeast Region, Cape Cod National Seashore and dated October 20, 1963, sheet 202–22A.
 (2)Non-Federal landThe term non-Federal land means the approximately 1.02 acres of land depicted as tract 26–4653 on the map entitled United States, Department of the Interior, National Park Service, Northeast Region, Cape Cod National Seashore and dated October 27, 1964, Sheet 202–26.
 (3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service. 3.Land exchange involving cape cod national seashore (a)Authorization of exchangeIf, in accordance with subsection (b), acceptable title to the non-Federal land is conveyed to the United States, the Secretary shall convey to the owner of the non-Federal land, subject to valid existing rights, all right, title, and interest of the United States in and to the Federal land.
 (b)Acceptable titleTitle to the non-Federal land conveyed to the United States under subsection (a) shall be title that is acceptable to the Secretary, in conformance with title approval standards applicable to Federal land acquisitions.
 (c)Applicable laws; terms and conditionsThe exchange under this section shall be subject to— (1)the laws (including regulations) and policies applicable to exchanges of land administered by the National Park Service, including the laws and policies relating to equalization of values and environmental compliance, other than appraisal requirements; and
 (2)such terms and conditions as the Secretary determines to be appropriate. (d)AppraisalsFor the purpose of valuation of the non-Federal land and Federal land, the Secretary may use the appraisals conducted by Michael Sutton, Certified General Real Estate Appraiser, and dated July 14 and July 22, 2009.
 (e)AdministrationThe non-Federal land acquired by the Secretary under this section shall be administered as part of the Cape Cod National Seashore.
 (f)MapsThe maps described in paragraphs (1) and (2) of section 2 shall be on file and available for inspection in the appropriate offices of the Department of the Interior.
 (g)Definition of improved propertySection 4(d) of Public Law 87–126 (16 U.S.C. 459b–3(d)) is amended by adding at the end the following: The term improved property includes any dwelling structure (including the land on which the structure is located) that is conveyed by the Secretary under this section in exchange for conveyance to, or acquisition by, the Secretary of an improved property described in this section..